         Case 1:17-cv-00114-TJK Document 69 Filed 01/22/19 Page 1 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
--------------------------------------------------------------------------x
KELLI D. HAKE, et al.,

                   Plaintiffs,
                                                                               Case No.: 17-cv-114 (TJK)
-against-

BANK MARKAZI JOMHOURI ISLAM! IRAN, et al.,

                   Defendants.
---------------------------------------------------------------------------x

                            PROTECTIVE AGREEMENT AND ORDER


        IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Kelli D. Hake, et al. and

non-party BNP Paribas - New York Branch (the "Bank") by and through their respective

undersigned counsel, as follows:

         1.      This Protective Agreement (the "Agreement") applies to "Confidential

Information," as defined below, produced or otherwise disclosed by the Bank to Plaintiffs.

        2.       The term "Confidential Information" as used in this Agreement means any record,

document, thing or information that is designated or labeled "Confidential" by the Bank.

        3.       Plaintiffs shall have the Agreement entered by the Court in the above-captioned

action (t�e "Action") before the Bank's Confidential Information is shared with Plaintiffs.

        4.       Confidential Information shall not be used or disclosed for any purpose other than

in relation to Plaintiffs' claims in the Action against the Defendants.

        5.       Confidential Information may be used in connection with discovery

proceedings in the Action and as evidence in any application, motion, hearing, trial or

other proceeding in the Action.
        Case 1:17-cv-00114-TJK Document 69 Filed 01/22/19 Page 2 of 4




       6.         Once Confidential Information is produced, it may be disclosed, summarized or

otherwise communicated in whole or in part only to the following persons, who may make use of

such information only in connection with the Action:

                  a. counsel who represent parties in the Action, and employees and agents of such
                     counsel assisting in the preparation or conduct thereof for use in accordance
                     with this Agreement;

                  b. experts or consultants assisting counsel for those parties in the Action;

                  c. potential or anticipated witnesses, and their counsel, in the Action;

                  d. the court in the Action;

                  e. court reporters employed in connection with the Action; and

                  f. any person that may be examined as a witness at trial in the Action concerning
                     any Confidential Information.

       7.         Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expert or consultant shall be provided a copy of

this Protective Agreement and Order. Any disclosure of Confidential Information to witnesses,

experts and/or consultants must be useful or necessary, in the opinion of counsel, for the

preparation for or conduct of the Action.

       8.         The inadvertent disclosure by Bank of any information subject to the claim of

attorney-client privilege, attorney work-product or similar ground on which disclosure of such

information should not have been made, shall not be construed as a waiver of such claim. Neither

shall this Agreement be construed as requiring Bank or any other branch or subsidiary of the Bank

to commit any act that would violate any domestic, federal, state or local law, or any law of a

foreign jurisdiction. The inadvertent disclosure in violation of such law shall not be considered a

waiver thereof.
        Case 1:17-cv-00114-TJK Document 69 Filed 01/22/19 Page 3 of 4




       9.      Plaintiffs and Bank further recognize that the obligations embodied herein shall not

apply to information already in the public domain, or information already known to counsel of the

Plaintiffs or Plaintiffs, consultants or experts, or information obtained from a third party not under

any obligation of confidentiality to Bank regarding the information.

        10.    Any ·confidential Information filed or otherwise submitted in any court proceeding

related to the Action shall be lodged under seal. Any person filing, submitting or otherwise using

Confidential Information in any such proceeding shall make a reasonable effort to prevent the

Confidential Information from becoming part of the public record, including, without limitation,

seeking an order permanently excluding any Confidential Information used in the proceeding from

the public record.

        11.     The obligations under this Agreement and Order shall survive the termination of

the Action and continue to bind Plaintiffs and the Bank and the parties to whom Confidential

Information is disclosed.

        12.    This Agreement and Order may be signed by counsel in counterparts with the same

force and effect as if all signatures appear on one document and email or facsimile copies of

signatures shall have the same force and effect as original signatures.
..         Case 1:17-cv-00114-TJK Document 69 Filed 01/22/19 Page 4 of 4




            13.     This Agreement shall be governed by, and construed and interpreted in accordance

     with the law of the State of New York. Any Action or proceeding related in any way to this

     Agreement shall be brought in any State or Federal court located in the 1st Judicial District, State

     of New York. The parties hereby irrevocably and unconditionally waive trial by jury in any such

     Action or proceeding.



       Dated: New York, New York                     Dated: New York, New York
              January _Jj_, 2019                            January __l±___, 2019

       OSEN LLC                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP




            Ge a ·d Filitti
                                                     By: _v      _     (jy
                                                                       · __
                                                         Carmine D. Boccuzzi, Jr.
           •(gfilitti@osenlaw.com)                       (cboccuzzi@cgsh.com)
            2 University Plaza, Suite 402                One Liberty Plaza
            Hackensack, New Jersey 07601                 New York, New York 10006

       Attorneys for Plaintiffs                      Attorneys for BNP Paribas, New York Branch




       SO ORDERED:



      �(k.t;y-
       Dated: .T"'"•
                       i
                           2 -i..., 2019
